06/16/2020


                                            DA 20-0113
                                                                                        Case Number: DA 20-0113

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                           2020 MT 159N


ROBERT L. ALLUM,

               Petitioner and Appellant,

         v.

MONTANA STATE FUND,

               Respondent and Appellee.

APPEAL FROM:           Montana Workers’ Compensation Court, WCC No. 2019-4705
                       Honorable David M. Sandler, Presiding Judge

COUNSEL OF RECORD:

                For Appellant:

                       Robert L. Allum, Self-Represented, Belgrade, Montana

                For Appellee:

                       Thomas E. Martello, Montana State Fund, Helena, Montana


                                                    Submitted on Briefs: May 27, 2020

                                                              Decided: June 16, 2020


Filed:

                                 cir-641.—if
                       __________________________________________
                                         Clerk
Justice Laurie McKinnon delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Representing     himself,    Robert     Allum     (Allum),    appeals     from    the

Workers’ Compensation Court’s (WCC) Findings of Fact, Conclusions of Law, and

Judgment dated January 28, 2020, denying Allum entitlement to retroactive and ongoing

temporary total disability (TTD) benefits, additional permanent partial disability (PPD)

benefits, and a penalty. Allum, however, does not allege error regarding his TTD and PPD

benefits or penalty; rather, Allum asserts the WCC violates Montana’s Constitution.

¶3     Allum was advised numerous times by the WCC on the process for bringing a

constitutional challenge. Allum refused to file a notice of constitutional challenge, and

failed to set forth any statutes he asserts were unconstitutional. Allum also filed two writs

of supervisory control to this Court and was similarly advised of the process for bringing

a constitutional challenge. Allum never raised a constitutional challenge in the WCC. He

now argues that this Court and the WCC lack subject matter jurisdiction because the WCC

is unconstitutional.

¶4     This Court has consistently held that it will not consider issues raised for the first

time on appeal. “In order to preserve a claim or objection for appeal, an appellant must

                                             2
first raise that specific claim or objection in the [trial] court.” In re T.E., 2002 MT 195,

¶ 20, 311 Mont. 148, 54 P.3d 38. Broad, general objections do not suffice; the objecting

party has an obligation to clearly articulate the grounds for the objection so the trial court

may address the issue first. “As a general rule, we do not consider an issue presented for

the first time on appeal because it is fundamentally unfair to fault the trial court for failing

to rule correctly on an issue it was never given the opportunity to consider.”

In re D.H., 2001 MT 200, ¶ 41, 306 Mont. 278, 33 P.3d 616. By failing to first raise the

issue in the WCC, Allum has waived any consideration of the issue on appeal. We decline

to address the constitutionality of the WCC under the guise of subject matter jurisdiction.

The judgment of the WCC is affirmed.

¶5     We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review. Affirmed.


                                                   /S/ LAURIE McKINNON


We concur:

/S/ JAMES JEREMIAH SHEA
/S/ INGRID GUSTAFSON
/S/ BETH BAKER
/S/ DIRK M. SANDEFUR




                                               3